Citation Nr: 1224234	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  01-09 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for a low back disability.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1980 and from May 1981 to January 1983. 

This matter comes before the Board of Veterans' Appeals  Board) from an October 2000 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that continued a noncompensable rating for a low back disability.  

The Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) of the Board in October 2002.  Although that hearing was specifically on the issue of entitlement to service connection for herniated and bulging discs of the cervical and lumbar spines and not the present appellate claims, he did discuss low back symptomatology.  However, the VLJ who conducted that hearing is no longer with the Board.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the Board member who conducted a hearing.  38 C.F.R. § 20.707 (2011).  The Veteran waived his right to an additional Board hearing by correspondence dated in November 2003.

The Board has previously determined that the issue of entitlement to TDIU is properly before it on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This case was previously before the Board in November 2006, April 2008, November 2008, March 2010, and October 2010.  In November 2006 and April 2008, the Board remanded this case for further development.

In a November 2008 decision, the Board denied the Veteran's claim for a compensable rating for a low back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion, a November 2009 Order of the Court vacated the Board's November 2008 decision and remanded the claim for readjudication in accordance with the joint motion. 

In March and October 2010, the Board remanded the case for additional development, to include VA medical examinations to address the symptomatology of the service-connected low back disability.  The examinations were conducted in April and November 2010, with a January 2012 addendum.  The Board previously determined in October 2010 that the April 2010 VA examination was not adequate for resolution of this case.  Unfortunately, for the reasons detailed below, the Board must find that the November 2010 VA examination and subsequent January 2012 addendum are also not adequate for resolution of this case.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Although the Board regrets the additional delay, for the reasons detailed below it finds that further remand is warranted in this case.

The record shows that service connection is in effect for low back pain syndrome.  Service connection was explicitly denied for herniated and bulging discs of the cervical and lumbar spine, to include by the Board in April 2008.  Nothing in the record shows the Veteran appealed that denial.

The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In view of the foregoing, there has been concern with differentiating the symptomatology associated with the service-connected low back pain syndrome and the nonservice-connected herniated and bulging discs of the cervical and lumbar spine, especially as there is evidence indicating significant functional impairment of the Veteran's back.  The record shows that the Veteran underwent a VA spine examination in April 2005 and complained of low back pain and radiculopathy.  However, as noted by the parties in the joint motion, that VA examination and subsequent May 2007 addendum opinion focused on the etiology of the Veteran's cervical spine symptoms and did not address whether his service-connected low back disability had increased in severity.  Further, neither the VA examination nor the addendum opinion discussed whether the Veteran's current complaints of radiculopathy and low back problems were manifestations of his service-connected low back disability or symptoms of nonservice-connected disabilities. 

The record thereafter shows that, in January 2008, a VA physician submitted a statement noting the Veteran's complaints of persistent low back pain, which occasionally radiated into his left lower extremity.  The VA treating physician indicated that the Veteran's low back symptoms, combined with the antalgic gait manifested by his service-connected left leg disability, rendered him totally disabled for employment purposes.  However, the VA physician did not provide a rationale for that assessment.  Moreover, while that VA physician referenced prior medical records dated from 1999 to 2001, the physician did not indicate that the opinion was based on a review of other pertinent evidence of record. 

Additionally, the claims folder contains a copy of a May 2002 Social Security Administration (SSA) decision in which the Veteran was determined to be unemployable due to "disorders of the back-discogenic and degenerative" and diabetes mellitus, for which he is not service connected. 

Pursuant to the Board's March 2010 remand, the Veteran was afforded a VA spine examination at which he complained of worsening low back pain, which radiated into both lower extremities and was productive of muscle spasms, numbness, and instability.  The Veteran stated that he took over-the-counter and prescription medication to treat his low back symptoms and required a cane to ambulate.  Additionally, the Veteran reported that he had lost his job as a truck driver 10 years earlier due to low back problems and that those problems continued to prevent him from working and also interfered with his ability to perform household chores and perform daily living activities. 

On physical examination, the Veteran displayed a mildly antalgic gait and an abnormal shoe wear pattern.  Flattening of the lumbar spine and an "exquisite tenderness to palpation" over the lower lumbar spinous processes and paraspinals were shown.  Sensory, motor, and reflex testing showed neurological abnormalities. 

On range of motion testing, the Veteran exhibited forward flexion to 20 degrees, extension to 10 degrees, and right and left lateral flexion and rotation to 15 degrees, with pain and guarding throughout all ranges of motion.  No additional functional impairment due to pain, fatigue, weakness, or incoordination was noted on repetition.  However, the examiner noted that the results of the Veteran's range of motion and manual muscle testing could not be considered accurate.  That VA examiner also noted that, as the Veteran was not currently experiencing painful flare-ups, it would be speculation to determine whether there was any additional limitation of motion during flare-ups. 

Based on the results of the examination and a review of the claims folder, the VA examiner diagnosed the Veteran with low back syndrome, degenerative disk disease at L4-5 and L5-S1 with microdiscectomy, and left S1 radiculopathy.  Additionally, the VA examiner opined that the Veteran's current low back problems, including the radiculopathy in his lower left extremity, were all attributable to his service-connected low back disability.  Nevertheless, that VA examiner indicated an inability to determine whether the Veteran had experienced an overall worsening of the low back disability since his prior VA examination. 

Following April 2010 VA examination, the Veteran submitted a new medical statement from the same VA physician who had commented on his low back disability in January 2008.  While the new statement is signed and dated August 2010, it references the identical symptoms and prior medical records noted in the physician's January 2008 statement and also includes another opinion, unsupported by any rationale, indicating that Veteran is unable to work due to his service-connected low back and left leg disabilities. 

In the March 2010 remand, the Board found that a new examination was necessary, and directed that the examiner should discuss whether the Veteran's current low back symptoms were due to his service-connected low back disability or whether they were due to non-service-connected disabilities.

At the subsequent November 2010 VA examination, it was noted that there had been no significant change since the last VA examination except the Veteran noted cramping of the right calf which was new.  On examination, it was noted that he could sit for 30 minutes before getting up and moved around for several minutes, and then could sit again.  He stayed a recliner most of the day.  He could sit longer with medications, but that caused drowsiness.

On examination, the Veteran was found to have an antalgic gait.  He had no abnormal spinal curvatures, and no thoracolumbar spine ankylosis.  On range of motion testing, he had flexion to 50 degrees, extension to 15 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 30 degrees.  There was objective evidence of pain on active range of motion.  However, there was no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  Diagnoses included degenerative disc disease of the lumbosacral spine, status-post surgery times two.  There was no objective clinical evidence of lumbosacral radiculopathy.  Moreover, it was stated that a more precise diagnosis could not be rendered as there was no objective data to support a more precise diagnosis.  

The November 2010 VA examiner also opined that the Veteran's service-connected disabilities (lumbosacral spine and left leg) precluded him from sustaining gainful employment.  The examiner stated that the conditions made him unable to sustain a 40 hour work week on a regular basis even for sedentary work.  Moreover, the veteran's pain and the prescribed narcotic side effects would make it impossible for him to be able to work full time on a regular basis.

In a January 2012 VA medical opinion, the November 2010 VA examiner opined that the Veteran's current back condition was not caused by, a result of, or aggravated by his service-connected low back strain.  In support of this opinion, the examiner stated that, based on review of the medical records, medical literature, and the examiner's clinical experience as a neurologist, the Veteran's condition of low back strain was muscular and there was no evidence of disc disease or degenerative joint disease during service or for the next 15+ years after separation.  That first became evident in about 2000 with what multiple documenters state was related to a worker's compensation injury.  The Veteran was also found to have herniated disc and underwent surgery in November 2000.  The surgeries he underwent and degenerative disease found in his lumbar spine were unlikely related to his active duty and more likely related to the 16 years following separation when he worked as a general laborer and truck driver.  There was nothing to suggest aggravation of his degenerative disease by his service-connected low back.

The Board appreciates the November 2010 VA examiner's addendum to clarify the matter regarding the difference between the service-connected low back pain syndrome and nonservice-connected herniated and bulging discs of the cervical and lumbar spines.  Nevertheless, the Board must still find that this examination is not adequate for resolution of this case, because it is still not clear to what extent, if any, the Veteran's current symptomatology is actually due to the service-connected disability.  The January 2012 VA medical opinion suggests that all of the current symptomatology is due to the nonservice-connected disability, but it does not explicit state that there is no service-connected symptomatology.  The Board is precluded from making such a determination on its own.  Rather, when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Moreover, once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In view of the foregoing, the Board finds that this case must be remanded for clarification of the opinions expressed in that examination report, and the subsequent January 2012 VA medical opinion.  If the original examiner is unavailable, then the requested opinion must be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided.

Since a new examination may be necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for the examinations.  The provisions address the consequences of a veteran's failure to attend scheduled medical examinations.  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for an examination in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (2011).

Additionally, the Veteran's increased rating claim for his service-connected low back pain syndrome may impact his claim of entitlement to a TDIU.  Therefore, these issues are inextricably intertwined, and the Board will defer making a decision on the TDIU claim until after the development deemed necessary on the increased rating claim has been completed.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's VA claims file to the November 2010 VA examiner for review and clarification of the opinions expressed in that examination report and subsequent January 2012 VA medical opinion.  Specifically, the examiner should indicate whether and to what extent any of the Veteran's current low back symptomatology is due to his service-connected low back pain syndrome, as opposed to his nonservice-connected bulging and herniated discs of the cervical and lumbar spines.  If the examiner concludes none of the symptomatology is due to the service-connected disability, it must be explicitly stated.  If the examiner does find that some of the symptomatology is due to the service-connected disability, it should be expressed in terms of specific symptoms such as and the impact of those symptoms on the Veteran's occupational functioning.  A complete rational for any opinion expressed must be provided.  If the original examiner is unavailable, then schedule a VA examination with another appropriately qualified clinician to obtain the requested opinion.  If a new examination is deemed necessary by the examiner, then one should be provided.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

